Citation Nr: 0114789	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  00-20 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran had active service from July 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied waiver of recovery of an overpayment in 
the calculated amount of $4,528 because there had been bad 
faith on the part of the veteran in creation of the 
overpayment.


FINDINGS OF FACT

1.  The veteran's spouse began to receive Social Security 
benefits in March 1998; the veteran did not notify the VA of 
this additional income until January 2000.  

2.  The veteran's failure to notify the VA of his spouse's 
receipt of Social Security benefits in March 1998 was done 
with knowledge that the likely consequences of that failure 
would be that he would continue to receive a higher rate of 
improved disability pension even though he was aware that a 
reduction in his improved disability pension was required if 
he had an increase in his family income.  


CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of disability compensation 
benefits.  38 U.S.C.A. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 1.965(b)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the veteran and his representative 
have been provided a statement of the case informing them of 
what is necessary to establish entitlement to waiver of 
recovery of the overpayment of improved disability pension 
benefits in the calculated amount of $4,528.  The veteran and 
his representative have been provided an opportunity to 
submit additional argument and additional argument has been 
submitted.  There is no indication that any additional 
evidence exists or that further notification is required.  
Therefore, the Board concludes that the VA has complied with 
the VCAA.

The record reflects that a March 1991 RO decision found that 
the veteran was permanently and totally disabled for pension 
purposes.  By official letter, dated June 1991, the veteran 
was informed that his improved disability pension award had 
been approved, effective October 1, 1990.  He was informed 
that VA paid a pension to make up the difference between 
countable annual income and the maximum pension rate.  He was 
informed of what the maximum pension rate was and how his 
countable annual income was calculated.  He was also informed 
of what income was considered in arriving at his annual 
countable income.  He was informed that additional benefits 
had been included for his spouse and that zero income was 
considered from his spouse, including zero Social Security 
income from his spouse.  

The veteran was notified on multiple occasions thereafter, by 
official letters, of the method used to determine his VA 
pension rate and the method used to calculate his countable 
annual income, including the income of he and his spouse that 
was considered in arriving at his annual countable income.  
These notices to the veteran also informed him that his VA 
pension was directly related to his family's income and that 
adjustments in his payments must be made whenever his 
family's income changed.  Therefore, he must immediately 
notify VA any time there was a change in the income that was 
reflected on the notice to the veteran and failure to inform 
VA promptly of income changes could result in the creation of 
an overpayment in his account.  

The record reflects that in December 1994 the veteran 
submitted a statement regarding his income and enclosed 
copies of checks that he and his spouse received.  One of the 
checks reflects that the veteran was in receipt of Social 
Security benefits and one of the checks reflects that his 
spouse was in receipt of all SSI in the monthly amount of 
$446.  A December 1994 eligibility verification report, 
submitted by the veteran, reflects that he reported his 
Social Security on a line designated for Social Security (not 
SSI) and he reported under other (show source), on another 
line, his spouse's SSI in the amount of $446.  

In March 1996 the veteran submitted an eligibility 
verification report again reflecting his monthly Social 
Security benefit as well as reflecting a monthly SSI benefit 
for his spouse on a separate line.  In January 1997 he 
submitted a eligibility verification report again reflecting 
that he was in receipt of monthly Social Security benefits 
and indicating that his spouse was not in receipt of Social 
Security benefits, nor did he report that she was in receipt 
of SSI.  

A January 1997 letter to the veteran again informed him of 
his pension rate as well as his countable annual income and 
the income upon which his countable annual income was based.  
This letter reflects that it was based upon zero Social 
Security benefits from the veteran's spouse and that his VA 
pension depended upon total family income which included his 
income and that of any dependents.  He was informed that VA 
must adjust his payments whenever his income changed and he 
must immediately notify VA if income was received from any 
source other than that shown in the letter.  The veteran's 
failure to promptly inform VA about income changes might 
create an overpayment which would have to be repaid.  

A February 1998 VA letter to the veteran again informed him 
of the countable annual income upon which his VA pension was 
based, as well as continuing to provide notice regarding the 
need to inform VA of any change in his family income.  A 
February 1999 VA letter to the veteran notified him of the 
countable annual income upon which his VA pension was based, 
including indicating that zero Social Security from his 
spouse was considered.

In January 2000 the veteran submitted an eligibility 
verification report reflecting that his spouse was in receipt 
of Social Security benefits (not SSI).  Upon inquiry it was 
determined that his spouse began to receive Social Security 
benefits in March 1998.  This resulted in a retroactive 
reduction in the veteran's benefit and created the 
overpayment in the calculated amount of $4,528.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b)(2).

When the veteran submitted his request for waiver of recovery 
of the overpayment, he submitted a financial status report.  
In block 36 of that report he indicated that he did not 
willfully try to defraud the government.  He stated that he 
reported his Social Security benefits each year on his 
eligibility verification report form and did not realize 
there was a difference between SSI and regular Social 
Security.  When the veteran submitted his notice of 
disagreement, following the May 2000 denial of waiver of 
recovery of the overpayment, he reported that he did not know 
that his wife had been changed from SSI to regular Social 
Security or he would have correctly reported it to the VA.  
He stated that he did know that SSI is not countable income 
for VA pension purposes, so it should not be a great problem 
that it was erroneously omitted from an eligibility 
verification report.  He indicated that he attached a letter 
from Social Security indicating that his wife had applied for 
regular Social Security in 1998 and indicated that her first 
Social Security check came in March 1998.  

In the veteran's July 2000 substantive appeal, and in 
subsequent argument submitted in October 2000, the veteran 
reiterates that he was unaware that his wife had been changed 
from SSI to regular Social Security.  He indicates that he 
was aware that SSI did not count as income for pension and so 
did not report it.  He also indicates that his wife had never 
received an original Social Security award letter and that 
his wife had been paid SSI for a number of years before she 
was changed to regular Social Security.  He was aware that 
SSI was not countable income for VA purposes.  One thing that 
contributed to the length of time before the VA caught the 
error, was the change by the VA to report income on an 
annualized basis rather than staggered reporting.  

With consideration of the veteran's previous reporting 
relating to his wife's SSI on a separate line on the 
eligibility verification report from his report of his own 
Social Security benefits and the eligibility verification 
report clearly reflecting that a line was available for 
reporting Social Security (not SSI), as well as the VA's 
considering the veteran's Social Security benefits as 
countable income and not considering his reported wife's SSI 
as countable income for purposes of determining the amount of 
his pension, the Board concludes that the veteran's statement 
in the February 2000 financial status report that he did not 
realize there was a difference between SSI and regular Social 
Security is not credible.  Because the Board concludes that 
this statement is not credible, it will be accorded no 
probative weight.  

With respect to the veteran's statements in the notice of 
disagreement and substantive appeal indicating that he did 
know that SSI was not countable income for VA pension 
purposes, but did not know that his spouse had changed from 
SSI to regular Social Security in March 1998, the Board 
observes that the record reflects that the veteran had 
reported on multiple occasions that his wife was in receipt 
of Supplemental Security Income and he was informed on 
multiple occasions that zero Social Security Income was being 
considered for his spouse.  The Board also observes that in 
February 1999, following the initiation of the veteran's 
spouse's Social Security benefits, the veteran was informed 
of the income upon which his award was based.  This letter 
informed the veteran that zero Social Security income was 
considered for his spouse.  Finally, when the veteran 
submitted his notice of disagreement in May 2000 he submitted 
evidence indicating that his spouse applied for regular 
Social Security in 1998 and in January 2000 he reported on 
his eligibility verification report that his spouse was in 
receipt of Social Security (not SSI).  With consideration 
that the veteran's report in his financial status report has 
been found to be not credible, reflecting upon the veteran's 
overall credibility, as well as his report in his notice of 
disagreement that his spouse had applied for regular Social 
Security in 1998 and his affirmative report, in January 2000, 
indicating that his spouse was in receipt of regular Social 
Security benefits (not SSI), the Board concludes that the 
veteran's statement that he did not know that his spouse had 
been changed from SSI to regular Social Security is not 
credible.  Having concluded that this statement is not 
credible it will not be accorded any probative value.  

It is also observed from the record that the veteran has 
previously incurred an overpayment in his account as a result 
of wages received.  With consideration of his experience with 
the previous overpayment as well as the numerous 
notifications to the veteran, the evidence is overwhelming 
that the veteran was fully aware of his duties with respect 
to reporting his family income, consisting of income of he 
and his spouse, as well as the consequences of failing to 
report changes in that income, including the consequence that 
he would continue to receive a greater pension benefit than 
which he was entitled to if he did not report increases in 
his income.  With consideration that the veteran was 
affirmatively notified in February 1999 that zero Social 
Security benefits from his spouse was considered in arriving 
at his VA pension award, during a time that his spouse was 
actually in receipt of these benefits, as well as the 
conclusion reached above that the veteran's assertions with 
respect to his lack of knowledge of any difference between 
Social Security benefits and SSI as well as his lack of any 
knowledge that his spouse had begun to receive regular Social 
Security and evidence of record indicating the veteran's 
awareness of a difference between SSI and Social Security and 
evidence of record indicating the veteran's awareness of his 
spouse's receipt of regular Social Security, a preponderance 
of the evidence supports a finding that the veteran's 
conduct, in failing to promptly report his spouse's receipt 
of regular Social Security benefits was undertaken with the 
intent to seek an unfair advantage of the VA with knowledge 
of the likely consequences which were his continued receipt 
of a larger improved disability pension benefit than to which 
he would be entitled if he were to have promptly reported his 
wife's receipt of regular Social Security benefits.  It was 
the veteran's bad faith in failing to promptly report this 
benefit for the purpose of seeking unfair advantage that 
resulted in a loss to the government by creating the 
overpayment in the calculated amount of $4,528.  

On the basis of the above analysis, a preponderance of the 
evidence reflects that the veteran had knowledge that if he 
did not inform VA of his wife's receipt of regular Social 
Security he would continue to receive an improved disability 
pension benefit at a greater rate than he would if he 
informed VA of his wife's receipt of regular Social Security.  
As a result of the veteran's deceptive silence he was paid an 
amount of improved disability pension benefits greater than 
to which he was entitled, resulting in a loss to the 
government.  Therefore, the veteran acted with bad faith and 
waiver of recovery of the overpayment of improved disability 
pension benefits is precluded without consideration of equity 
and good conscious.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

